Citation Nr: 9921001	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania





THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a lumbar laminectomy, currently evaluated as 20 
percent disabling.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to March 
1979.

By a decision entered in May 1993, the RO denied a claim of 
entitlement to a rating in excess of 10 percent for post-
operative residuals of a lumbar laminectomy.  The veteran 
appealed that determination to the Board of Veterans' Appeals 
(Board), and the Board remanded the case to the RO for 
further development in July 1994.

In March 1996, while the case was in remand status, the RO 
increased the veteran's rating for post-operative residuals 
of a lumbar laminectomy from 10 to 20 percent.  The case was 
thereafter returned to the Board in July 1996, and the Board, 
by a dispositions entered in August 1996 and September 1998, 
again remanded the matter to the RO for further development.  
The case was most recently returned to the Board in June 
1999.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for VA 
neurologic and orthopedic examinations scheduled for February 
1999.

2.  The February 1999 examinations were required to determine 
whether the veteran met the criteria for an increased rating 
for post-operative residuals of a lumbar laminectomy.


CONCLUSION OF LAW

A rating in excess of 20 percent for post-operative residuals 
of a lumbar laminectomy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.327, 3.655, 4.40, 
4.45, 4.71a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  In order to fulfill the statutory duty 
to assist, he was scheduled to undergo VA neurologic and 
orthopedic examinations in February 1999.

Although the veteran had previously undergone VA examinations 
in February and May 1995, the reports of those examinations 
did not specifically indicate whether he had intervertebral 
disc syndrome, and did not address his assertions of 
increased functional loss on repeated or prolonged use of his 
back in the manner contemplated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 
4.45 (1998).  Consequently, a new examination was required.  
38 C.F.R. § 3.327 (1998).

The veteran, however, did not appear for the February 1999 
examinations as scheduled.  Later that same month, following 
its receipt of notice from a VA facility that the veteran had 
failed to report for the examinations, the RO sent a letter 
to the veteran asking him if he was willing to report for 
another examination and, if so, whether he preferred to 
report on a specific date or time.  The RO sent him a VA Form 
21-4138 (Statement in Support of Claim) to facilitate his 
response, but no further communication in that regard has 
since been received from the veteran.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased rating, and because an examination was 
required in order to determine whether he had in fact met 
those criteria, the benefit sought cannot be granted.  VA 
regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1998).

Here, the veteran has not provided an explanation for his 
failure to appear for the February 1999 examinations.  It may 
therefore be said that his failure to appear was without good 
cause.  Consequently, his claim for increase must be denied.  
Id.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

